PER CURIAM.
Appellant, defendant below, was charged with and convicted of first degree murder, assault with intent to commit murder, and breaking and entering a dwelling with intent to commit petit larceny. He appeals his convictions and sentences. We affirm.
Appellant has raised three points on appeal. The first two points claim that the trial court erred in denying appellant’s motion to suppress various statements made by him, both prior to and after his arrest in that said statements were made (1) involuntarily, (2) pursuant to illegal detention by the police and (3) without the benefit of proper Miranda warnings. The third point claims error on the part of the trial judge in restricting a psychologist-defense witness from testifying as to certain self-serving facts elicited from appellant during examination which formed a partial basis for the psychologist’s expert opinion as to the vol-untariness of appellant’s statements and confession given to the police during interrogation.
After carefully reviewing the record, briefs and argument of counsel in the light of the controlling principles of law, it is our opinion that appellant’s contentions are without merit and that his convictions and sentences must be affirmed.
Affirmed.